DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 16 June 2016 and to the Preliminary Amendment filed 17 August 2022. It is noted that this application is a Continuation of United States Patent Application Serial No. 15/189,691, now United States Patent No. 11,436,619 which benefits from the effective filing date of 22 June 2015. The Information Disclosure Statements (IDS) filed 9 September 2022 and 13 September 2022 have been entered and considered. As per the Preliminary Amendment filed 17 August 2022: claims 1-20 have been cancelled; and claims 21-40 are newly added. Claims 21-40 are pending.


Continuation Application

[3]	This application is a Continuation of United States Patent Application Serial No. 15/189,691, now United States Patent No. 11,436,619 which benefits from the effective filing date of 22 June 2015.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 21 recites “...receive passive data obtained from a sensory device of each a set of responding devices, wherein users of the responding client devices are not notified of the collection of passive data while passive data is being collected...”. 

With respect to the italicized segments of the above noted limitation, Examiner initially notes an apparent typographical error or oversight with respect to the recitation of “...device of each a set of...”. Examiner assumes Applicant’s intention is to indicate “...device of each of a set of...”. With respect to the designation of “responding client devices”, as presented it is not clear as to what the client devices are responding and, by extension, how the designation of “responding” differentiates the responding devices from devices. Specifically, subsequent limitations indicate that a request is received and a notification is sent to devices. It is not clear whether the devices are “responding” to the request and/or the notification and are therefore “responding devices”, or whether devices are responding to some other preceding communication which serves to initiate the collection of passive data. For purposes of applying art, Examiner assumes a subset of user devices are designated as responding devices responsive to an initiation communication to establish/permit passive data collection for the purposes of participating in the collection of social media posts. While Examiner’s interpretation is based on the supportive disclosure, it is not clear from the claims as presented and appropriate correction/clarification is required.

Independent claims 29 and 37 when considered in the manner described above with respect to claim 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 22-28, 30-36, and 38-40 inherit and fail to remedy the deficiencies of their respective parent claims and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 21-40 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 21-40 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


In light of the aforementioned 2019 PEG, Examiner respectfully submits that the pending claims are directed to ineligible subject matter. In particular, the general subject matter to which the claims are directed is the abstract concept of receiving and organizing social media communications from human users and providing the social media communications to other human users, which is reasonably considered to be a method embodying Certain Methods of Organizing Human Activity, namely: (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions). Further limitations are directed to ineligible human mental processing.

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 21, 29, and 37 are directed to a system, method, and computer-readable medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 21, 29, and 37 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 29, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of receiving and organizing social media communications from human users and providing the social media communications to other human users, which is reasonably considered to be Certain Methods of Organizing Human Activity, namely: (2) commercial interactions (e.g., advertising, marketing or sales activities or behaviors); and/or (3) managing personal behavior or relationships or interactions between people (e.g., social activities. Inventions directed to Certain Method of Organizing Human Activity are recognized patent ineligible abstract ideas as defined by the above noted USPTO Policy and Examination Guidance as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 29. In particular, claim 29 includes:
“…receiving passive data obtained from...responding client devices…”, “...receiving...a request for one or more social media posts, wherein the request includes geo-location information...”, “...sending a notification to a first subset of the responding client[s]...that are within a geographic area established by the geo-location information of the request...”, “...receiving a set of social media posts...”, and “…providing, in response to the request, the aggregated group for display…”. Considered as an ordered combination, the steps/functions of receiving a request for posts, notifying clients of the request, receiving social media posts, and displaying posts responsive to the request are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of managing personal behavior or relationships or interactions between people including social activities. A general process of managing personal behavior or relationships or interactions between people including social activities is reasonably categorized as a method of organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

Representative claim 29 recites “...identifying a data type associated with a subset of passive data originating within the geographic area...” and “...selecting, based at least on the data type, the subset of the set of social media posts for inclusion in an aggregated group...”. Respectfully, absent further clarification of the processing steps executed by the disclosed system hardware and executables, one of ordinary skill in the art would readily understand that given a location information, a set of passive data, and associated social media posts, one of ordinary skill could reasonably be expected to be able to make a determination/selection of a group of posts pertaining to a particular location and having an associated passive data type by applying human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under Step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements that potentially integrate the exception (i.e., receiving social media communications from human users and providing the social media communications to other human users) are limited to client devices. Claims 21 and 37 include a processor and executable instructions for performing the claimed method steps/functions. With respect to claimed functions attributable to the client devices, claim 29 indicates that the passive data is obtained from a sensory device of responding client devices, requests and social media posts are received from client devices, and client devices display the aggregated group of posts. 


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and (2) Generally linking the use of the judicial exception to a particular technological environment of field of use – se MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., posts are displayed, requests are received, passive data types are received and “identified” etc.) as associated with a respective hardware element. Beyond the general statement that the element(s) is/are applied produce the results, the limitations provide no further clarification with respect to the functions performed by the element in producing the claimed result solely by the recitation that the hardware element(s) is “applied” produce a result. The indication that the devices send and received the required requests, posts, and data is/are reasonably understood to be an equivalent of “apply it”. The technology as “applied” is solely identified as storing information, performing tasks that are otherwise performable in the human mind (e.g., identifying data types within a set of data and selecting a subset of posts based on a data type), and sending and receiving input and output information over a network. 


Accordingly, claim 29 is reasonably understood to be conducting standard, and formally manually performed method of receiving and organizing social media communications from human users and providing the social media communications to other human users using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of retaining, sending, and receiving information. The claimed receiving social media communications from human users and providing the social media communications to other human users benefits from the use of computer communicating information over a network, but fails to present an additional element which practical integrated that judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis is unchanged and remains subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as Originally filed, Examiner notes paragraphs [0164]-[0165]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary network configurations and various processor configurations which are identified as capable and interchangeable for performing the disclosed processes. 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.  

Specifically, beyond the overall directive of the claims to the abstract concept of receiving and organizing social media communications from human users and providing the social media communications to other human users, the claims specify that the passive data is collected and the sending of requests and display of posts is achieved using a client device, presumably communicating information via a computer network. Specifically, claim 29 considered in light of the supportive disclosure, indicates that that the passive data is obtained from a sensory device of responding client devices, requests and social media posts are received from client devices, and client devices display the aggregated group of posts. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner concludes that in aggregate they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to storage, retrieval, and organization of data items, i.e., passive data and social media posts from a memory of a computer. Further aspects of the claims include receipt of user information or data via a computer network. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., gathering passive data and social media posts, analyzing the data, and providing and displaying groups of posts, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to a user receiving and organizing social media communications from human users and providing the social media communications to other human users.  The non-technical functions of receiving and organizing social media communications from human users and providing the social media communications to other human users benefits from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive and compare information in accordance with rules and/or categorizing or organizing information through mathematical correlations are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. For further guidance see storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See further receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
Independent claims 21 and 37, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 22-24, 26-28, 30-32, 34-36, 38, and 40, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019. See further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[6]	Claims 21-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, set forth in this Office action.
Subject Matter Overcoming Art of Record

[7]	The following is an examiner's statement of reasons for allowance:

The most closely applicable prior art of record is presented herein as cited not applied as Longo et al. (United States Patent Application Publication No. 2015/0169142). Longo et al. provides a system a method which includes functions of enabling a user to query content including social media posts based on a defined location. Longo et al. further include functionality to aggregate and deliver posts based on the defined location and further include enriching content based on demographic and other information about the posting user.  

While Longo et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Longo et al. enriches and selects posts/content in aggregated form by location, Longo et al. fail to specifically obtain a passive data collection from responding devices via a mobile application and device sensors responsive to a received intent to provide posts. By extension, while Longo et al. selects geographically filtered content/posts, Longo et al. fails to proactively seek posts from a subset of defined geographically defined responding devices after or in response to a specified request for posts. Lastly, the filtering of Longo et al. is not based on a data type of the subset of passive/sensor-based data from responding mobile devices in addition to active data corresponding to the posts. 


In contrast to Longo et al. the inventive system proactively seeks responses from registered/responding devices within a geo-location as defined by a request/requesting device. The inventive method generates a subset of posts responsive to the request by identifying a subset of passive data associated with the first subset of the responding devices and selecting posts for inclusion based on a particular data type of the subset of the identified subset of passive data. While Longo et al. filters communications based on geo-location, the inventive system additionally applies a filter based on the presence of a prior collection of a type of passively collected data specifically associated with the geographically filtered subset of responding devices when determining whether to include posts from the device.    

Double Patenting

[8]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11, 436, 619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are limited to a reordering of limitations included in the issued claims and to rewording of limitations that would have been obvious to one or ordinary skill in light of the Specification common to both the issued patent and the instant application.


Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al., METHODS AND SYSTEMD FOR SOCIAL MEDIA-BASED PROFILING OF ENTITY LOCATIONS BY ASSOCIATING ENTITIES AND VENUES WITH GEO-TAGGED SHORT ELECTRONIC MESSAGES, United States Patent Application Publication No. 2016/0110381, paragraphs [0045]-[0046][0148]-[0152]: Relevant Teachings: Chen et al. discloses a system and method which provides location intelligence by utilizing location-based messages sent by users of a social network. The system/method further includes the generation of specified groups of users based on location. 

Suvarna, SOCIAL CONTENT FILTER TO ENHANCE SENTIMENT ANALYSIS, United States Patent Application Publication No. 2015/0112753, paragraphs [0030]-[0032]: Relevant Teachings: Suvarna discloses a system and method which utilizes social network derived data to analyze sentiment of consumers at a given location. The system/method analyzes posts and communications to generate an aggregate or group sentiment at a defined location. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683